Citation Nr: 0938206	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the Veteran's 
August 2004 claim for entitlement to service connection for a 
low back disability, to include spina bifida.  In March 2006, 
the Veteran's claims file was transferred from Seattle, 
Washington, to Portland, Oregon.

In January 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

In a July 2007 decision, the Board remanded the case in order 
to satisfy VA's duties to notify and assist the Veteran, and 
to provide him with a VA orthopedic examination of his low 
back disorder.  In a July 2008 decision, the Board denied the 
Veteran's claim for entitlement to service connection for a 
low back disability, to include spina bifida.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2009, the Secretary of Veterans 
Affairs and the Veteran, through his attorney, filed a Joint 
Motion to vacate the Board's decision and remand the case for 
further development.  That motion was granted by the Court in 
March 2009, and the case was returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in March 2009, at page 
2, concludes that, in violation of the requirements of the 
Board's July 2007 remand, the January 2008 VA examiner "did 
not address the etiology of Appellant's degenerative joint 
disease."  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
The Court reached this conclusion notwithstanding the January 
2008 VA examiner's medical opinion that "it is less likely 
as not that [the Veteran's] current condition was caused by 
his activities in the service or aggravated beyond their 
natural progression, which already included significant 
limitations in his activity."

On remand, the RO should send the claims file to the January 
2008 VA examiner.  The VA examiner is asked to opine in an 
addendum to his January 2008 examination whether it is at 
least as likely as not (50 percent or more probability) that 
the Veteran's degenerative joint disease of the lumbosacral 
spine was incurred or aggravated in service.  The VA examiner 
should provide a rationale for his conclusions.  If such a 
determination is not possible, the examiner should provide a 
rationale for why he cannot answer that question in either 
the affirmative or the negative.

If the January 2008 VA examiner is unavailable, then the RO 
should schedule the Veteran for a new orthopedic examination, 
by an appropriate specialist, to determine the whether it is 
at least as likely as not (50 percent or more probability) 
that the Veteran's degenerative joint disease of the 
lumbosacral spine was incurred or aggravated in service.  The 
VA examiner should provide a rationale for his conclusions.  
If such a determination is not possible, the examiner should 
provide a rationale for why he cannot answer that question in 
either the affirmative or the negative.  The claims file 
should be reviewed by the examiner, and the examiner's report 
should so indicate.

Additionally, the Board received new evidence in August 2009 
in support of the Veteran's claim for service connection for 
a low back disability, to include spina bifida.  This 
evidence was received subsequent to the Agency of Original 
Jurisdiction (AOJ)'s February 2008 supplemental statement of 
the case (SSOC), and was not accompanied by a signed waiver 
of AOJ consideration of that evidence.  Consideration of the 
evidence by the AOJ remains necessary before appellate review 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing.)

Accordingly, the case is REMANDED for the following action:

1.  a)  Return the claims file to the 
January 2008 VA examiner.  The VA examiner 
is asked to opine in an addendum to his 
January 2008 examination whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's 
degenerative joint disease of the 
lumbosacral spine was incurred or 
aggravated in service.  The VA examiner 
should provide a rationale for his 
conclusions.  If such a determination is 
not possible, the examiner should provide 
a rationale for why he cannot answer that 
question in either the affirmative or the 
negative.

b)  If the January 2008 VA examiner is 
unavailable, then schedule the Veteran for 
a new orthopedic examination, by an 
appropriate specialist, to determine the 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's degenerative joint disease of 
the lumbosacral spine was incurred or 
aggravated in service.  The VA examiner 
should provide a rationale for his 
conclusions.  If such a determination is 
not possible, the examiner should provide 
a rationale for why he cannot answer that 
question in either the affirmative or the 
negative.  The claims file should be 
reviewed by the examiner, and the 
examiner's report should so indicate.

2.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
low back disability, to include spina 
bifida.  The AOJ should consider the 
relevant evidence, including all 
additional relevant evidence received 
since the issuance of the February 2008 
SSOC.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




